Boomer and Davis, JJ.
(dissenting). We respectfully dissent.
We disagree with the majority that the manner of service as described in the majority memorandum constituted personal service on the State of New York.
The Federal Express courier delivered a sealed letter package to an Assistant Attorney-General. Neither the Assistant Attorney-General nor the courier was aware of the contents of the letter package at the time of delivery. It was subsequently discovered that the letter package contained a notice of intention to file a claim against the State. CPLR 307 (1) provides personal service upon the State is made by delivery "to an assistant attorney-general at an office of the attorney-general or to the attorney-general within the state”. Service of process is only effective when it is made in accordance with the appropriate method authorized by the CPLR (see, Markoff v South Nassau Community Hosp., 61 NY2d 283, 288). Moreover, actual notice of the claim will not support the service or subject the State to the court’s jurisdiction when there has not been strict compliance with designated conditions of service (see, Feinstein v Bergner, 48 NY2d 234, 241). Further, service of process on a party must be effected both knowingly and intentionally (see, 72 CJS, Process, § 42).
Finally, claimant failed to comply with the provisions of CPLR 306 (a), (b) regarding proof of service. (Appeal from order of Court of Claims, Benza, J. — dismiss action.) Present— Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.